DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim recites “an electrically insulating cap structure selectively covering an optical wave guide at an exterior surface of the laminated stack; and a shielding structure on the electrically insulating cap structure for shielding the optical wave guide. The original claims were directed to “an electrical conductive trace / electrically conductive layer, with other elements in alternate.” The specification describes the electrical conductive trace and the optical wave guide as an alternate embodiments, paragraph 0012, 0051, and 0057.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Additionally, though, the restriction requirement will normally be made before any action on the merit, it may be made at any time during prosecution, 37CFR 1.142.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-5 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura (US 5,158,657) in view of Chen (US 2018/0146543), and Nakatani (US 5,466,893).
Regarding claim 1, Kadokura, figure 1, discloses a component carrier, comprising: a laminated stack (printed circuit board 1) comprising a plurality of electrically conductive layer structures and a plurality of electrically insulating layer structures (plurality of layers not explicitly disclosed, but obvious to have a carrier to have plurality of conductive layer and insulating layer in order to have desired wiring density, for example, as disclosed by Chen, explained below); a structural feature (an electrically conductive trace) arranged on the laminated stack (see figure); an electrically insulating cap structure (4) selectively covering the structural feature at an exterior surface of the laminated stack (see figure), wherein the electrically insulating cap structure is a solder resist [(Kadokura discloses insulating layer, however, solder resist, as disclosed in the disclosure of the conventional art (column 1, line 15 to line 30), as well as, the prior art to Chen explained below, is old and known in the art. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 2d 197, 125 USPQ 416 (CCPA 1960)]; and a shielding structure (3) comprising at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten directly on top of and in contact with the solder resist, for shielding the structural feature (column 4, line 31 to column 5, line 5, additionally, disclosed by Chen as explained below), wherein the shielding structure does not carry a signal which is used for a signal processing or a current which is used for a power supply (obvious as Kadokura, layer 3, discloses a shielding structure, column 1, line 51-59, and column 2, line 21-41. Kadokura does not disclosed the shielding structure used for a signal processing or a current which is used for a power supply. Additionally, this is a structural claim. Kadokura discloses the structure. How the structure is used does not make any difference in the structure), wherein the structural feature is at least one of an electrically conductive trace, an electrically conductive pad of the electrically conductive layer structures, an optical waveguide, a connection structure connected to an antenna structure, and a component (explained above).
Chen, figure 4, discloses a laminated stack comprising a plurality of electrically conductive layer structures and a plurality of electrically insulating layer structures with signal traces (203), a cap layer (204, formed of solder resist, paragraph 0023), and a shielding structure comprising conductive layer (207, paragraph 0025-0026, formed of copper, aluminum, silver or gold, conductive epoxy comprising conductive silver, copper or aluminum), and an insulating layer (layer 208, paragraph 0027). Additionally, Chen further discloses that the shielding layer may be used for ground (paragraph 0026-0027).
Nakatani, figure 1, discloses a carrier with a substrate (1), a conductive trace (2, including various traces, 20, 21, 22), and cap structure (4) formed of solder resist, and shielding structure (5) formed of copper paste (column 5, line 53 to column 6, line 20). Additionally, Nakatani, discloses the shielding structure is connected to ground in one of the embodiment (column 6, line 36-46).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the carrier of Kadokura with the laminated stack layer with plurality of conductive layer and insulating layers, the cap structure formed of solder resist, as taught by Chen and Nakatani, in order to have enhanced protection and shielding.

 Regarding claim 3, the modified carrier of  Kadokura further discloses wherein the electrically conductive trace, the cap structure and the shielding structure are formed on both opposing main surfaces of the laminated stack (obvious as disclosed by Chen in order to have increased wiring / component density, as well as, enhanced protection and shielding on both the side). 
Additionally, providing wherein the electrically conductive trace, the cap structure and the shielding structure, is merely duplicating the known structure. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 4, the modified carrier of  Kadokura further discloses wherein in a cross- sectional view, the cap structure is substantially U-shaped (see figure).  

Regarding claim 5, the modified carrier of Kadokura further discloses wherein in a cross- sectional view, the shielding structure is substantially U-shaped (see figure).  

Regarding claim 8, the modified carrier of Kadokura further discloses wherein the shielding structure shields at least against one of electromagnetic radiation, heat radiation, and humidity; and/or the shielding structure is configured to protect a signal integrity of a signal being transported within the electrically conductive trace (obvious as disclosed by Kadokura, Chen, and Nakatani, see the specification).  

Regarding claim 9, the modified carrier of Kadokura further discloses wherein on top of the shielding structure, at least one of a surface finish and a further solder resist is formed (obvious as disclosed by Chen and Nakatani, including second protective layer disclosed by Kadokura, see figures).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified carrier of Kadokura, as applied to claim 1 above, and further in view of Salzman (US 2008/0055878), Wiedenhofer (US 2018/0092220), and Schwarz (US 2018/0177045).
Regarding claim 10, the modified carrier of  Kadokura discloses all the structure as recited in claim 1, further comprising at least one of the following features: wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (multilayer substrate with wiring formed of copper is old and known in the art, Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 2d 197, 125 USPQ 416 (CCPA 1960)), any of the mentioned materials being optionally coated with supra-conductive material (though optional, obvious as disclosed by Schwarz, paragraph 0048, and Wiednhofer, paragraph 0042); U.S. Patent Application No.: 16/535,419 Attorney Docket No.: 04017.0229U1 (A 4537 US)Page 4 of 6wherein the shielding structure is coated with supra-conductive material (obvious as disclosed by Schwarz, paragraph 0048, and Wiednhofer, paragraph 0042. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 2d 197, 125 USPQ 416 (CCPA 1960)); wherein the electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin, epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the electrically insulating cap structure comprises at least one of the group consisting of reinforced or non-reinforced resin, epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide, and a mold compound; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier (obvious as the substrate formed of such material as above old and know in the art. For example, Kadokura, column 2, line 66 to column 3, line 2, Chen, paragraph 0023, Nakatani, column 5, line 52 to line 67. Also, Salzman, figure 1 -2, discloses a component carrier, comprising: a laminated stack (Printed circuit board 115).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 2d 197, 125 USPQ 416 (CCPA 1960)).
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. The applicant, starting on page 7 of the response filed on May 10, 2022, argues that the cited prior art documents do not disclose, teach or suggest a shielding structure directly on top of and in contact with a solder resist, for shielding the electrically conductive trace, wherein the shielding structure does not carry a signal which is used for a signal processing or a current which is used for a power supply.
This is not found to be persuasive.
As shown in the figure of Kadokura, the shielding structure (3) is directly on top of the solder resist (4). Additionally, as explained and applied to claim rejection, the shielding structure is used for the shielding (Kadokura, column 2, line 21-41. Also, as explained in the rejection, Kadokura discloses the structure. How the shielding is functioning / what other elements are present, does not differentiate the structure. Therefore, Kaokura reads on the claim).
Regarding the specie, for claim 18, the restriction requirement is maintained. As explained in the action, the optical wave guide would have a different structure, then that of a trace, as was recited alternatively. Though, requirement will normally be made before any action on the merit, it may be made at any time during prosecution, 37CFR 1.142.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fisher (US 8,654,537), figure 13-14, discloses a component carrier with a component (86), an insulating cap (68), a shielding layer (82).
Kitazaki (US 2015/0043189), figure 2, disclose a component carrier with a trace (23a) and component (31, 32), with an insulating cap (4), a shielding layer (5).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847  
                                                                                                                                                                                           IBP / August 10, 2022